Title: From George Washington to Samuel Huntington, 7 December 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters Morris town 7th Decemr 1779
        
        I have the honor to inform Congress, that I have received a letter, from a confidential correspondent in New York, dated the 27th of November, containing the following Paragraph “The Men of War at the Hook have taken in water for several months, and, on friday, the Admiral went down with all his Baggage. A fleet for Cork and a number of Vessels for England will sail in a few days, some of which are loaded with valuable Cargoes.

However some think, that they will not sail till D’Estaing has left the Coast, or, till there is some arrival from England—Privateering is now almost over—not more than six now out, and few fitting. There have not any prizes of Value arrived for some time past.” The circumstance, of the two fleets destined for England and Ireland, is also mentioned by Major Lee—He sends me a list of the enemy’s naval force—as follows. At the Hook—The Russel and Robuste 74’s. The Europa—Defiance—and Raisonable 64’s. The Roebuck of 44 and two smaller Frigates. The Renown of 50 and Romulus of 44 at New York. I understand he forwarded a similar list to Congress. As I have not before heard of the Defiance, I am in doubt whether there may not be a mistake with respect to her.
        But the most important part, of the first mentioned letter, relates to the indefatigable endeavours of the enemy to increase the depreciation of our currency, by increasing its quantity in Counterfeits—It asserts, as a matter of certainty, that several Reams of the paper, made for the last emissions struck by Congress, have been procured from Philadelphia. The writer had taken much, but fruitless pains, to detect the concerned. He observes, that the Enemy have great hopes of terminating the War in their favor in another Campaign, as they expect, confidently, the entire ruin of our Money, and a failure of provision for the supply of the Army. The prevailing opinion, he says, among the most knowing in New York, is, that a considerable part of the Army will be sent to Georgia, as soon as it is known that the French Fleet has left the Coast, and it is thought by some, that several Regiments will go to the West Indies—He speaks of the arrival of a packet which left Falmouth the 7th September, posterior to the period to which the different accounts refer the engagement between the Fleets, which brings no intelligence of such an event.
        Your Excellency’s letter of the 2d Inst. is come to hand. With perfect Respect I have the honor to be Yr Excellency’s Most obt & humble Servt
        
          Go: Washington
        
        
          P.S. The very critical situation of the Army made still more critical by the proposed detachment to the Southward induces me to take the liberty of again intreating the attention of Congress

to the Subject of my letter of the 18th last month. Several of the Assemblies are now sitting and if the requisitions of Congress do not reach them before they rise, the delay on assembling them will protract our succours to a period which may leave us absolutely at the discretion of the Enemy. The Army daily dissolving will be so weak in the early part of Spring that without proportionable reinforcements, if the enemy keep their present collected force they will have it in their power to take such advantage of our situation as may be fatal to our Affairs. There is indeed a probability of their making detachments, but there is far from being a certainty Though it should be their present intention (against which however many cogent reasons may be assigned) to operate to the Southward, they would be very likely to abandon it on finding we had transported to that quarter a force sufficient to defeat their attempts. In this case they may send a few Regiments to their Islands and still retain a force very formidable to our Weakness. Should we experience any disasters, we must dread the consequences at this delicate period of our Currency; and that we should experience the most serious disasters we can have little doubt when we reflect that we should be too weak and too much divided to resist the enemy in the posts we are obliged to occupy, and too much fettered by the difficulty of transportation and supplies to avoid them and reunite our force—If not a moment should be lost, the Recruits will hardly join the Army before the Month of April—It is therefore evidently of the greatest importance that no delay should be incurred—For my own part, I confess my anxiety on the subject is extreme.
          
            G. W——n
          
        
      